DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered. Claims 1 and 3-15 are currently pending. Claims 13-15 are newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto hereinafter) in view of US 2008/0219851 (Althoff hereinafter) in view of US 2011/0164986 (Roberts hereinafter) and further in view of US 2011/0182740 (Klinetob hereinafter).
Regarding claim 1, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the body portion of 1 being formed from the same material as 2A/2B), said fiber reinforcement being obtained from pre-impregnated long fibers (¶ 41-46 discloses all of the reinforcing fibers embedded within the sheet molding compounds which can broadly be viewed as pre-impregnated long fibers); and wherein the reinforcing strip is positioned on the leading edge (¶ 49).
Matsumoto is silent with respect to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat, and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers.
However, Althoff teaches the reinforcement of a wind blade (¶ 1 and 6 where the reinforcement of a blade is analogous between a turbine and a wind turbine) that discloses the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Althoff to improve the strength of the leading edge. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Althoff, is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil. 

However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath. 
Regarding claim 4, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto per Klinetob further discloses that the reinforcing strip is positioned at the leading edge of the airfoil and covers both the pressure and suction sides faces of the airfoil, at least in part (Figures 1-3 show that the reinforcing strip 3 of Matsumoto will have a portion that covers at least some of the pressure and suction faces of the guide blade and Klinetob as modifying Matsumoto shows in Figure 3 the covering of both suction and pressure sides).
Regarding claim 5, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses that the reinforcing strip is positioned on the airfoil (Figures 
Regarding claim 8, Matsumoto teaches a turbine engine (¶ 2 and 3) that discloses at least one guide vane according to claim 1 (Please refer to claim 1 for a complete description of the rejection).
Regarding claim 14, Matsumoto’s modified teachings are described above in claim 1 where the combination of Matsumoto and Klinetob would further disclose that at least portion of the reinforcing strip covers the platform (Matsumoto features an extension at the intersection of the platform and leading edge that is covered by the sheath which broadly reads on the claim language).
Regarding claim 15, Matsumoto’s modified teachings are described above in claim 1 where the combination of Matsumoto and Klinetob would further disclose that the reinforcing strip is positioned asymmetrically along a width of the platform so that the reinforcing strip covers at least a portion of the platform (Matsumoto features an extension at the intersection of the platform and leading edge on one end that is covered by the sheath which broadly reads on the claim language).
Claims 3 and 13 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2008/0219851 (Althoff) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob ) and further in view of EP 2353830 (Parkin hereinafter).
Regarding claim 3, Matsumoto’s teachings are described above in claim 2 where Matsumoto is silent with respect to a region of one of the pressure side face and suction side face of the airfoil that is not covered by the reinforcing strip is covered in part by another strip 
However, Parkin teaches a guide vane (Abstract with Figure 1) that discloses that side face of the airfoil that is not covered by the reinforcing strip is covered in part by another strip of unidirectional fabric so as to limit stiffness and shrinkage asymmetries during fabrication of the airfoil (¶ 15 details a trailing sheath 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide vane of Matsumoto with the trailing sheath of Parkin to further protect the guide vane from damage.
Regarding claim 13, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the body portion of 1 being formed from the same material as 2A/2B), said fiber reinforcement being obtained from pre-impregnated long fibers (¶ 41-46 discloses all of the reinforcing fibers embedded within the sheet molding compounds which can broadly be viewed as pre-impregnated long fibers); and wherein the reinforcing strip is positioned on the leading edge (¶ 49).

However, Althoff teaches the reinforcement of a wind blade (¶ 1 and 6 where the reinforcement of a blade is analogous between a turbine and a wind turbine) that discloses the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat (¶ 25 details the use of discontinuous fiber mats) and the use of a fiber reinforcement consisting of textile made of carbon fibers (¶ 25 states “The reinforcing fabric may be provided in any form suitable for providing reinforcement to the composite component, including uniaxial, biaxial, triaxial or quadaxial weaves, braids, chopped strands, rovings or discontinuous fiber mats. Fibers suitable for reinforcement fabric include glass, carbon fiber, synthetic fibers, such as KEVLAR®, or other lightweight reinforcing fibers. KEVLAR® is a federally registered trademark of E.I. DuPont de Nemours & Company for aromatic polyamide fibers.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Althoff to improve the strength of the leading edge. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Althoff, is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil. 
Matsumoto is silent with respect to wherein the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face.
However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.

However, Parkin teaches a guide vane (Abstract with Figure 1) that discloses that side face of the airfoil that is not covered by the reinforcing strip is covered in part by another strip of unidirectional fabric so as to limit stiffness and shrinkage asymmetries during fabrication of the airfoil (¶ 15 details a trailing sheath 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide vane of Matsumoto with the trailing sheath of Parkin to further protect the guide vane from damage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2008/0219851 (Althoff) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) and further in view of EP 0496550 (Murphy hereinafter).
Regarding claim 6, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses a layer of adhesive material that is interposed between the airfoil and the reinforcing strip (¶ 54 of Matsumoto).
Matsumoto is silent with respect to placing a viscoelastic material between the airfoil and the reinforcing strip.
However, Murphy teaches a blade with a reinforcing strip (Abstract with Figures 1-3) that discloses the use of a viscoelastic player between the airfoil and the reinforcing strip (Column 5 Line 8 through Column 6 Line 46 details the general elastomeric energy absorbing material 30 and Column 7 Lines 4-23 detail the use of the adhesive with the elastomeric layer 30 between the sheath 20 and airfoil 10).

Regarding claim 9, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses positioning the pre-impregnated long fibers that are agglomerated as mats in cavities of compression tooling in order to make fiber reinforcement making up the airfoil and the platform (Figures 5a-5d show Matsumoto’s manufacturing process and specifically Figure 5b placing the material into the compression tooling); closing the compression tooling (Inherent progression from Figure 5b to Figure 5c of Matsumoto); compressing the mats while regulating the temperature and the closure pressure of the compression tooling in order to transform the composite used (Matsumoto ¶ 51 details the step of Figure 5c); opening the compression tooling (Inherent to obtain the guide blade shown in Figure 5d of Matsumoto); unmolding the resulting guide vane (As shown in Figure 5d of Matsumoto).
Matsumoto is silent with respect to including the reinforcing strip during the molding steps of the guide vane.
However, Murphy teaches molding a turbine blade with a leading edge reinforcing strip that discloses placing the reinforcing strip within the mold to form the entire guide vane at one (Column 7 Lines 12-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembly taught in Matsumoto by .
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2008/0219851 (Althoff) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) and further in view of US 2008/0169380 (Jackson hereinafter).
Regarding claim 7, Matsumoto’s teachings are described above in claim 1 but are silent with respect to the mats constituting the fiber reinforcement of the airfoil and the at least one platform are made from carbon fiber chips.
However, Jackson teaches structurally reinforcing a component that discloses the use of carbon chips (¶ 57) such that the platforms of Matsumoto per Althoff would utilize the carbon chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Matsumoto/Althoff with the carbon chips of Jackson to increase the strength of the platforms in all directions per ¶ 57 of Jackson.
Regarding claim 12, Matsumoto teaches an airfoil (Figures 1-3, airfoil 1) including a pressure side face, a suction side face (Figure 3, suction and pressure sides are opposing large flat sides), and a leading edge (Leading edge 14), the airfoil made of composite material having fiber reinforcement densified by a matrix (¶ 41-42), to the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in random (¶ 41-46 disclose using the pre-impregnated fibers in a random orientation), the airfoil being provided at least on a leading edge with a reinforcing strip (Protective member 3); and at least one platform positioned at a radial end of the airfoil (Platforms 2A and 2B), the platform being made of composite material having fiber reinforcement densified by a matrix (¶ 41-42 where Figure 2 shows the cross section and the 
Matsumoto is silent with respect to the fiber reinforcement consisting of pre-impregnated long fibers cut out from a strip of unidirectional fabric or textile, and agglomerated in the form of a mat and said reinforcing strip being made from a single strip of unidirectional fabric or of textile, or by stacking a plurality of pre-impregnated plies of unidirectional fabric or of textile made of carbon fibers or of glass fibers.
However, Althoff teaches the reinforcement of a wind blade (¶ 1 and 6 where the reinforcement of a blade is analogous between a turbine and a wind turbine) that discloses the fiber reinforcement consisting of pre-impregnated long fibers agglomerated in the form of a mat (¶ 25 details the use of discontinuous fiber mats) and the use of a fiber reinforcement consisting of textile made of carbon fibers (¶ 25 states “The reinforcing fabric may be provided in any form suitable for providing reinforcement to the composite component, including uniaxial, biaxial, triaxial or quadaxial weaves, braids, chopped strands, rovings or discontinuous fiber mats. Fibers suitable for reinforcement fabric include glass, carbon fiber, synthetic fibers, such as KEVLAR®, or other lightweight reinforcing fibers. KEVLAR® is a federally registered trademark of E.I. DuPont de Nemours & Company for aromatic polyamide fibers.”) Please note that the formation of chips via being cut out from a strip of unidirectional fabric or textile is being viewed as a product by process. MPEP 2113 sates “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leading edge reinforcing strip of Matsumoto with the materials taught in Althoff to improve the strength of the leading edge. It should be noted that in ¶ 49 of Matsumoto, they leave the material of the protective member 3 open for other available options.
Matsumoto, per Althoff, is silent with respect to wherein the reinforcing strip is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
However, Roberts teaches a reinforcing component for a blade within a turbine engine that discloses forming the protective layer (read equivalent to the reinforcing strip) based on strength and impact resistance (¶ 21). A material that is selected based on high strength will result in a reinforcing strip that is made out of pre-impregnated fabric with a weave and/or sequence of plies that are predefined as a function of a stiffness required to the airfoil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material chosen for the reinforcing strip to use one of high strength per the teachings of Roberts to increase the overall strength, stiffness, impact resistance, and general damage prevention of the air foil.

However, Klinetob teaches an airfoil sheath for turbine blades (¶ 4) that discloses placing a reinforcing strip along a leading edge (Strip 32 on leading edge 36 as seen in Figure 3) such that the reinforcing strip is positioned on the leading edge, asymmetrically along a width of the airfoil so as to cover the leading edge of the airfoil and a portion of one of the pressure side face and the suction side face that is greater than a portion of the other of the pressure side face and suction side face (Figure 3 shows the portion of the sheath covering the suction side 44 being larger than the portion covering the pressure side that is unseen but marked by the dashed line 52). The resultant combination would modify the sheath of Matsumoto with the shape of Klinetob.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area by the sheath.
Matsumoto, per Althoff and Roberts, is silent with respect to the carbon fiber chips.
However, Jackson teaches structurally reinforcing a component that discloses the use of carbon chips (¶ 57) such that the platforms of Matsumoto per Althoff would utilize the carbon chips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material composition of Matsumoto/Althoff with the carbon chips of Jackson to increase the strength of the platforms in all directions per ¶ 57 of . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2008/0219851 (Althoff) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) in view of EP 0496550 (Murphy) and further in view of GB 788517 (Warnken hereinafter)
Regarding claim 10, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses positioning the pre-impregnated long fibers that are agglomerated as mats in cavities of compression tooling in order to make fiber reinforcement making up the airfoil and the platform (Figures 5a-5d show Matsumoto’s manufacturing process and specifically Figure 5b placing the material into the compression tooling); closing the compression tooling (Inherent progression from Figure 5b to Figure 5c of Matsumoto); compressing the mats while regulating the temperature and the closure pressure of the compression tooling in order to transform the composite used (Matsumoto ¶ 51 details the step of Figure 5c); opening the compression tooling (Inherent to obtain the guide blade shown in Figure 5d of Matsumoto); unmolding the resulting guide vane (As shown in Figure 5d of Matsumoto).
Matsumoto is silent with respect to including the reinforcing strip during the molding steps of the guide vane.
However, Murphy teaches molding a turbine blade with a leading edge reinforcing strip that discloses placing the reinforcing strip within the mold to form the entire guide vane at one (Column 7 Lines 12-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembly taught in Matsumoto by 
Matsumoto does disclose the manufacturing method of molding a liquid resin into the guide vane shape (Figures 7a-7d) but is silent with respect to the process of overmolding a previously prepared platform on the airfoil by a method of injecting resin under pressure.
However, Warnken teaches a method of manufacturing aircraft blades (Page 1 Lines 9-24) that discloses overmolding a previously-prepared platform on the airfoil by a method of injecting resin under pressure (Page 2 Lines 77-97 and 120-130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane and platform connection of Matsumoto with the overmolded connection of Warnken to allow for prefabricated vane structure to be used to further increase the internal structure of the vane guide.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0038113 (Matsumoto) in view of US 2008/0219851 (Althoff) in view of US 2011/0164986 (Roberts) in view of US 2011/0182740 (Klinetob) in view of EP 0496550 (Murphy) and further in view of US 6648597 (Widrig hereinafter).
Regarding claim 11, Matsumoto’s modified teachings are described above in claim 1 where Matsumoto further discloses positioning the pre-impregnated long fibers that are agglomerated as mats in cavities of compression tooling in order to make fiber reinforcement making up the airfoil and the platform (Figures 5a-5d show Matsumoto’s manufacturing process and specifically Figure 5b placing the material into the compression tooling); closing the compression tooling (Inherent progression from Figure 5b to Figure 5c of Matsumoto); compressing the mats while regulating the temperature and the closure pressure of the compression tooling in order to transform the composite used (Matsumoto ¶ 51 details the step 
Matsumoto is silent with respect to including the reinforcing strip during the molding steps of the guide vane.
However, Murphy teaches molding a turbine blade with a leading edge reinforcing strip that discloses placing the reinforcing strip within the mold to form the entire guide vane at one (Column 7 Lines 12-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of assembly taught in Matsumoto by including the reinforcing strip in the compression steps per the teachings of Murphy to allow for co-curing to take place and reduce the number of assembly steps.
Matsumoto is silent with respect to adhesively bonding a previously-prepared platform on the airfoil.
However, Widrig teaches a method of manufacturing a turbine vane that discloses adhesively bonding a previously-prepared platform on the airfoil (Figure 1, Adhesive 20 between vane 12 and platform 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the vane and platform of Matsumoto with the adhesive of Widrig to allow for component shrinkage during manufacturing before final assembly per Widrig Column 3 Line 66 through Column 4 line 5.

Response to Arguments
Applicant's arguments filed March 5th, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the use of the Klinetob reference have been reviewed but are not found to be persuasive.  Klinetob is directed towards a sheath for a gas turbine engine. Applicant notes that the material used to construct the sheath is not the same as the material claimed or the material described in the prior combination of record. In the current new rejection of independent claims 1, 12, and 13 the Klinetob reference is used to show that the asymmetrical shape/nature of a sheath is known in the art. The resultant combination would modify the shape of Matsumoto’s sheath with the teachings of Klinetob to increase the protected area therefore reducing damageable areas of the blade. For at least this reason, Applicant’s arguments regarding Klinetob are not found to be persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746